The appellee brought suit against the appellant to recover damages for certain injuries alleged to have been caused by appellant.
The theory of his action is that the appellant was a money broker in Jefferson county, Ala.; that appellee was employed by a railroad in that county, and borrowed some money from the appellant, and to secure that loan gave the appellant an assignment on his wages to be earned in the future from the railroad company; that this assignment was void under the act of 1911 regulating assignments (Acts 1911, p. 370), and under the Money Lenders Act of 1901 (Acts 1901, p. 2685); that the appellant presented this void assignment to appellee's employer, and insisted upon payment thereof, which resulted in his discharge, and in the injury and damage complained of. There was a verdict and judgment in favor of the appellee for $1,000, from which this appeal is prosecuted.
On this appeal it is practically conceded that the assignment was void under the two statutes above referred to, if the statutes be valid enactments. In the letter accompanying his brief counsel for the appellant expressly waives all assignments of error except the first and second, which challenge the sufficiency of counts A and B of the complaint as amended. These two counts of the complaint sufficiently show that the assignment was void if the two statutes above referred to are constitutional, and that the plaintiff was entitled to maintain the action for the alleged injury done him.
The main insistence on this appeal is that the act approved March 9, 1901, known as the "Money Lenders Act," is unconstitutional. In brief, it is argued that this law violates articles 14 of the federal Constitution; but, as this point was not raised in the lower court, it is not presented for review here. The appellant further contends that the act above referred to violates section 2, art. 1, and sections 23 and 24 of the Constitution of 1875, and that it violates sections 23, 35, 104, and subsections 13 and 19 of section 104 of the Constitution of Alabama of 1901. The appellant further contends that this statute arbitrarily places a burden, restriction, and penalties upon money lenders in the four countries to which it applies that are not placed on persons engaged in like business in other counties of the state, and that the act discriminates between banks and money lenders.
Many of the objections raised by the appellant to this act are satisfactorily answered in the excellent opinion of the late District Judge Jones in Re Home Discount Co. (D.C.) 147 Fed. 538, where this act was construed and its constitutionality upheld.
Without taking up each of the sections of the Constitution above referred to, and discussing each contention seriatim, it is sufficient to say that, in our opinion, this act is not violative of any of the constitutional provisions above referred to. The act of March 9, 1901, does nothing more than regulate certain transactions, like the statute of frauds regulates certain transactions, and like the latter statute declares all contracts void that do not comply with its requirements.
The business of money lending may be regulated by the Legislature without doing violence to any constitutional provision, and we think this statute is not subject to any of the criticism directed against it in the brief on file. Mutual Loan Co. v. Martell, 222 U.S. 225, 32 Sup. Ct. 74,56 L.Ed. 175, Ann. Cas. 1913B, 529; State v. Sherman, 18 Wyo. 169,105 P. 299, 27 L.R.A. (N.S.) 898, Ann. Cas. 1912C, 819; Bullard Investment Co. v. Ford (Ala.App.) 89 So. 837;1 In re Home Discount Co., supra; International Text Book Co. v. Weissinger, 160 Ind. 349, 65 N.E. 521, 65 L.R.A. 599, 98 Am. St. Rep. 334.
The demurrer to Counts A and B as amended being properly overruled, and this being the only ruling of the trial court that we are invited to review, it results that the judgment appealed from must be affirmed.
Affirmed.
1 Ante, p. 167.